DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 12/24/2019.
Claims 1-23 are currently pending in this application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/24/2019, 05/12/2021 and 05/20/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
 
Allowable Subject Matter
Claims 1-23 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1 and 18,
Muraoka (US 2007/0299894 A1) teaches a random number generating apparatus to generate and output a random number or pseudo-random number. A memory access control apparatus assigns a physical address to be actually accessed in a memory to an input logical address by using a scramble key to scramble the input logical address. When a generated random number or pseudo-random number is equal to a predetermined value, the random number generating apparatus is controlled to generate and output a new random number or pseudo-random number different from the predetermined value. – see abstract, figs. 2, 4, 6; paras. [0007], [0011] - [0013] of Muraoka.

Pong et al. (US 2013/0262880 A1) teaches a memory access circuit and a corresponding method. The memory access circuit includes a crypto block in communication with a memory that encrypts data of a data block on a block basis. The memory access circuit also includes a fault injection block configured to inject faults to the data in the data block. The memory access circuit further includes a data scrambler and an address scrambler. The data scrambler is configured to scramble data in the memory by shuffling data bits within the data block in a plurality of rounds and mash the shuffled data bits with random data. The address scrambler is configured to distribute the scrambled data across the memory. The secure memory access unit, SMAU includes a controller unit having a RAM controller and an Address Translation Unit (ATU). The controller unit is configured to: classify accesses to non-secure area, secure area, or secure vaults; reject and log request with violations; handle accesses to the on-chip Static Random Access Memory, SRAM; and manage a separate cache for DRAM data– see abstract, figs. 1, 6; paras. [0014] and [0026] of Pong.

Tasher et al. (US 2016/0140356 A1) teaches a secure data storage device for preventing tampering with data stored thereon. The device includes a two-dimensional memory array for storing data, the array includes a predetermined number of data words. Each data word includes a set of bits, and is associated with a single physical address in the memory array. A key storage area for storing a key of the data storage device is included in the device. The secure data storage device includes an address conversion unit configured to convert a logical address to a corresponding physical address which points to a location in the memory array. The device includes a bit mixing unit for mixing bit values of an input data word to obtain a mixed word value, such that the mixed word value is a rearrangement of the bit values of the input data word. The device is electrically connectable to a host - see figs. 1A, 1B; abstract, paras. [0009] – [0016] of Tasher.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations,
the claims 1 and 18 in a system and method for:
generating a random number in response to an event;
generating hierarchical part alignment selectors from the random number;
for each of a plurality of secure data blocks to be stored in volatile storage:
setting a physical address of a first logical address for that secure data block within the volatile storage based upon the hierarchical part alignment selectors;
for each of a plurality of data words within that secure data block:
setting a physical address of a first logical address for that data word based upon the hierarchical part alignment selectors;
for each of a plurality of data bytes within that data word:
setting a physical address of a first logical address for that data byte based upon the hierarchical part alignment selectors; and
setting a physical address of a logical address for a first of a plurality of data bits within that data byte based upon the hierarchical part alignment selectors; and
storing each data bit, data byte, data word, and secure data block in the volatile storage according to the set physical addresses therefor. 

Dependent claims 2-17 and 19-23 are allowed as they depend from the allowable independent claim 1 or 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/MAUNG T LWIN/Primary Examiner, Art Unit 2495